DETAILED ACTION
Claim(s) 1-30 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on June 1st, 2022 to provide clarification of the proposed claims (see interview summary paper # 20220531).

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on February 23rd, 2022 were filed after the mailing date of the Non-Final Office action on February 2nd, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s remarks filed June 2nd, 2022 in view of the title of the disclosure are being considered, however they are not persuasive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “RESOURCE ALLOCATION IN SIDELINK V2X COMMUNICATION”). The objection is maintained. 

Response to Arguments
Applicant’s arguments, (see remarks pages 8-11 of 12), filed June 2nd, 2022, with respect to rejection of claim(s) 1-30 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

	1) Regarding Claims 1 and 21, the applicant argued that, ... UEI being interested in establishing V2X service does not teach or suggest "a first message identifying a set of UEs comprising one or more other UEs with which the UE is engaging in sidelink communication" ... ... these measurement results are not relevant to sidelink communications of the UEI with any other UE and specifically, are not relevant to "a second message, based at least in part on a determination of a loss of a sidelink connection to a previously-connected UE of the set of UEs, identifying a subset of the set of UEs and indicating the loss of the sidelink connection" as recited in the claim. [Remarks, page 9 of 12].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Vutukuri et al. (US 2018/0368191 A1) fig. 2: Step(s) 1 & 3, pgs. 4-5, ¶46- ¶51 discloses as follows: 

    PNG
    media_image1.png
    761
    1117
    media_image1.png
    Greyscale

	[0047] At step 1, UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications...

	[0051] At step 3, UE1 transmits measurement results to the serving eNB. The measurement results may indicate the relative proximity of UE1 to the target SeNB, or enable the serving eNB to determine the relative proximity of UE1 to the target SeNB, for example by indicating that the measured relative received signal strength of the target SeNB frequency is at or above a suitable level with which a radio link may be established and or maintained with the target SeNB.

	2) Regarding Claims 1 and 21, the applicant further argued that, Chen is silent with respect to transmitting "a second message, based at least in part on a determination of a loss of a sidelink connection to a previously-connected UE of the set of UEs, identifying a subset of the set of UEs and indicating the loss of the sidelink connection" as recited in the claims [Remarks, page 10 of 12].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chen et al. (US 2018/0279275 A1) fig. 13: Step “1306”, pg. 29, ¶326; pg. 32, ¶360 discloses as follows:

	[0326] For example, the first mobile device could transmit a sidelink information message to the gNB (e.g., BS device 100) to acquire both related configuration and also other SI for sidelink communication and/or discovery. The sidelink information message may include an indication for indicating whether the first mobile device needs another SI or not. More specifically, if the first mobile device already has valid other SI for sidelink service but needs to transmit the sidelink information message for other purpose (e.g., request other sidelink service or request other configuration), the first mobile device has no need to set/include the indication in such case. If the first mobile device set/include the indication in the sidelink information message, the network may provide the other SI for sidelink service to the first mobile device through either dedicated RRC message or broadcasted common RRC message.

	[0360] Turning now to FIG. 13, at 1302, method 1300 can comprise: transmitting, by a mobile device comprising a processor, a first sidelink information message in a first serving cell by the mobile device, wherein the mobile device is in a first RRC_CONNECTED state; at 1304, the method comprises entering, by the mobile device, a RRC_INACTIVE state from the first RRC_CONNECTED state. At 1306, the method comprises transmitting, by the mobile device, a second sidelink information message in a second serving cell when entering a second RRC_CONNECTED state from the RRC_INACTIVE state, based on the mobile device determining that the mobile device is interested in sidelink transmission. At 1308, the method comprises not transmitting, by the mobile device, the second sidelink information message in the second serving cell when entering the second RRC_CONNECTED state from the RRC_INACTIVE state, if the mobile device determines that the mobile device is not interested in sidelink transmission but is interested in sidelink reception.


    PNG
    media_image2.png
    1229
    707
    media_image2.png
    Greyscale

In other words, Vutukuri teaches:
	transmitting “a first message identifying a set of UEs comprising one or more other UEs with which the UE is engaging in sidelink communication” and transmitting “a second message” by disclosing:

sending a “sidelinkUEinformation” message to a serving cell of a first Mobile Network Operator (MNO) indicating UE1 (i.e. the sidelink message identifying a subset of UEs or (UE1) from a set of UEs or (UE1 and/or UE2) is interested in establishing V2X sidelink communications.

transmitting measurement results to the serving eNB indicating the relative proximity of UE1 to the target SeNB.

Chen teaches: 
	transmitting a second message, “based at least in part on a determination of a loss of a sidelink connection to a previously-connected UE of the set of UEs, identifying a subset of the set of UEs and indicating the loss of the sidelink connection” by disclosing:
	
	transmitting, by the mobile device, a second sidelink information message, when entering a second RRC_CONNECTED state from an RRC_INACTIVE state (i.e. transmitting the second sidelink information message due to loss of sidelink connectivity, as indicated by the RRC INACTIVE state of the terminal), based on the mobile device determining that the mobile device is interested in sidelink transmission to acquire both related configuration and other SI for sidelink communication and/or discovery (i.e. the second sidelink information message identifying a subset of UEs or (UE1) of the set of UEs or (UE1 and/or UE2) indicating the loss of the sidelink connection), and for indicating whether the first mobile device needs another SI.

	Therefore a prima facie case of obviousness is established by Vutukuri in view of Chen under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Vutukuri et al. (US 2018/0368191 A1) hereinafter “Vutukuri” in view of Chen et al. (US 2018/0279275 A1) hereinafter “Chen”.

Regarding Claims 1 and 21,
	Vutukuri discloses a user equipment (UE) for wireless communication [see fig. 14, pg. 9, ¶113 lines 1-6, a user equipment (UE1) device “1400”], comprising: 
	a memory [see fig. 14, pg. 9, ¶113 lines 1-6, a computer-readable storage medium “1404”]; and 
	one or more processors coupled to the memory [see fig. 14, pg. 9, ¶113 lines 1-6, a processing unit “1402” integrated with the computer-readable storage medium “1404”], the memory and the one or more processors configured to [see fig. 14, pg. 9, ¶113 lines 1-6, the processing unit “1402” and the computer-readable storage medium “1404” being implemented to]: 
	transmit a first message identifying a set of UEs comprising one or more other UEs with which the UE is engaging in sidelink communication [see fig. 2: Step “1”, pg. 4, ¶47 lines 1-6, send a “sidelinkUEinformation” message to a serving cell of a first Mobile Network Operator (MNO) indicating UE1 is interested in establishing V2X sidelink communications]; and 
	transmit a second message [see fig. 2: Step “3”, pg. 4, ¶51 lines 1-3, transmit measurement results to the serving eNB indicating the relative proximity of UE1 to the target SeNB].
	Vutukuri does not explicitly teach transmitting a second message, “based at least in part on a determination of a loss of a sidelink connection to a previously-connected UE of the set of UEs, identifying a subset of the set of UEs and indicating the loss of the sidelink connection”.
	However Chen discloses transmitting a second message [see fig. 13: Step “1306”, pg. 32, ¶360 lines 7-13, transmitting, by the mobile device, a second sidelink information message], based at least in part on a determination of a loss of a sidelink connection to a previously-connected UE of the set of UEs [see fig. 13: Step “1306”, pg. 29, ¶326 lines 1-20; pg. 32, ¶360 lines 7-13, when entering a second RRC_CONNECTED state from a RRC_INACTIVE state, based on the mobile device determining that the mobile device is interested in sidelink transmission (i.e. transmitting the second sidelink information message due to loss of sidelink connectivity, as indicated by the RRC INACTIVE state of the terminal)], identifying a subset of the set of UEs and indicating the loss of the sidelink connection [see fig. 13: Step “1306”, pg. 29, ¶326 lines 1-20; pg. 32, ¶360 lines 7-13, to acquire both related configuration and other SI for sidelink communication and/or discovery, and for indicating whether the first mobile device needs another SI (i.e. the second sidelink information message identifying a subset of UEs or (UE1) of the set of UEs or (UE1 and/or UE2) indicating the loss of the sidelink connection)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide transmitting a second message, “based at least in part on a determination of a loss of a sidelink connection to a previously-connected UE of the set of UEs, identifying a subset of the set of UEs and indicating the loss of the sidelink connection” as taught by Chen in the system of Vutukuri for reducing delay and/or signaling overhead for requesting sidelink related system information and configuration [see Chen pg. 2, ¶24 lines 1-6].

Regarding Claim 2,
	Vutukuri discloses the method of claim 1 [see fig. 2, pg. 4, ¶46 lines 1-3, a dual connectivity configuration process “200”].
	Vutukuri does not explicitly teach, wherein the loss of the sidelink connection is caused by “a radio link failure” of the sidelink connection.
	However Chen discloses wherein the loss of the sidelink connection is caused by “a radio link failure” of the sidelink connection [see pg. 15, ¶5.10.4, step “5”, lines 1-3, the PCell at which the UE detected physical layer problems or radio link failure broadcasts “SystemInformationBlockType18” including “commTxPoolExceptional”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the loss of the sidelink connection is caused by “a radio link failure” of the sidelink connection as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 1.

Regarding Claims 3 and 22,
	Vutukuri discloses the UE of claim 21 [see fig. 14, pg. 9, ¶113 lines 1-6, the user equipment (UE1) device “1400”].
	Vutukuri does not explicitly teach, wherein “the second message provides an indication that the second message relates to the loss of the sidelink connection”.
	However Chen discloses the second message provides an indication that the second message relates to the loss of the sidelink connection [see fig. 13: Step “1306”, pg. 29, ¶326 lines 1-20; pg. 32, ¶360 lines 7-13, the sidelink information message includes an indication for indicating whether the first mobile device needs another SI or not].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide, wherein “the second message provides an indication that the second message relates to the loss of the sidelink connection” as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 21.

Regarding Claims 4 and 23,
	Vutukuri discloses the UE of claim 22 [see fig. 14, pg. 9, ¶113 lines 1-6, the user equipment (UE1) device “1400”].
	Vutukuri does not explicitly teach, wherein the indication indicates that the loss of the sidelink connection is “a radio link failure” of the sidelink connection.
	However Chen discloses wherein the indication indicates that the loss of the sidelink connection is a radio link failure of the sidelink connection [see pg. 15, ¶5.10.4, step “5”, lines 1-3, the PCell at which the UE detected physical layer problems or radio link failure broadcasts “SystemInformationBlockType18” including “commTxPoolExceptional”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the indication indicates that the loss of the sidelink connection is “a radio link failure” of the sidelink connection as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 21.

Regarding Claim 5,
	The combined system of Vutukuri and Chen discloses the method of claim 1 [see fig. 2, pg. 4, ¶46 lines 1-3, the dual connectivity configuration process “200”].
	Vutukuri further discloses wherein the set of UEs are identified by respective layer 2 identifiers [see pg. 5, ¶60 lines 6-12, each UE identity can be one of: Globally Unique Temporary Identifier (GUTI), Temporary Mobile Subscriber Identity (TMSI), International Mobile Subscriber Identity (IMSI), Cell Radio Network Temporary Identifier (CRNTI), ProSe UE ID, ProSe Layer-2 Group ID, V2X UE ID or V2X Layer-2 Group ID].

Regarding Claim 6,
	The combined system of Vutukuri and Chen discloses the method of claim 1 [see fig. 2, pg. 4, ¶46 lines 1-3, the dual connectivity configuration process “200”].
	Vutukuri further discloses wherein the set of UEs includes more than one other UE [see fig. 1, pg. 3, ¶42 lines 1-2, the wireless communication system “100” includes UEs 102a, 104a, 102b, and 104b].

Regarding Claim 7,
	The combined system of Vutukuri and Chen discloses the method of claim 1 [see fig. 2, pg. 4, ¶46 lines 1-3, the dual connectivity configuration process “200”].
	Vutukuri further discloses wherein the first message and the second message are transmitted by radio resource control signaling [see pg. 7, ¶90 lines 2-7, radio resource control (RRC) signalling messages indicate which eNB is responsible for sidelink resource scheduling].

Regarding Claims 8 and 24,
	Vutukuri discloses the UE of claim 21 [see fig. 14, pg. 9, ¶113 lines 1-6, the user equipment (UE1) device “1400”].
	Vutukuri does not explicitly teach, wherein “the first message and the second message are sidelink UE information messages”.
	However Chen discloses wherein the first message and the second message are sidelink UE information messages [see pg. 25, ¶273 lines 1-12, transmitting, by a mobile device, a first sidelink information message in a first serving cell, and a second sidelink information message in a second serving cell].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first message and the second message are sidelink UE information messages” as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 21.

Regarding Claims 9 and 25,
	Vutukuri discloses the UE of claim 24 [see fig. 14, pg. 9, ¶113 lines 1-6, the user equipment (UE1) device “1400”].
	Vutukuri does not explicitly teach, wherein “the set of UEs is identified in a destination information list field of the first message”, and wherein “the subset is identified in a destination information list field of the second message”.
	However Chen discloses wherein the set of UEs is identified in a destination information list field of the first message [see pg. 31, ¶349 lines 1-6, a second interest indication included in the second sidelink information message indicates the first mobile device is interested in sidelink transmission], and wherein the subset is identified in a destination information list field of the second message [see pg. 31, ¶349 lines 1-6, the second interest indication included in the second sidelink information message is a transmission destination list].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the set of UEs is identified in a destination information list field of the first message”, and wherein “the subset is identified in a destination information list field of the second message” as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 21.
	
Regarding Claim 10,
	Vutukuri discloses the method of claim 1 [see fig. 2, pg. 4, ¶46 lines 1-3, the dual connectivity configuration process “200”].
	Vutukuri does not explicitly teach, the method further comprising “receiving, based at least in part on transmitting the second message, a configuration that identifies one or more resources that the UE is to use for sidelink communication”.
	However Chen discloses the method further comprising receiving [see fig(s). 6 & 9: Step “6”, pg. 27, ¶306 lines 1-5, receive, from the network], based at least in part on transmitting the second message [see fig. 6: Step “5”, pg. 27, ¶305 lines 1-6, upon sending a sidelink information message (e.g., sidelinkUEInformation) to the network], a configuration that identifies one or more resources that the UE is to use for sidelink communication [see fig(s). 6 & 9: Step “6”, pg. 27, ¶306 lines 1-5, an allocation of transmitting resource pool in a dedicated RRC message (e.g., reconfiguration)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising “receiving, based at least in part on transmitting the second message, a configuration that identifies one or more resources that the UE is to use for sidelink communication” as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 21.

Regarding Claims 11 and 26,
	Vutukuri discloses a base station for wireless communication [see fig. 15, pg. 10, ¶117 lines 1-6, a base station or eNB “1500”], comprising: 
	a memory [see fig. 15, pg. 10, ¶117 lines 18-22, a computer-readable storage medium, e.g., random access memory (RAM), read-only memory (ROM)]; and 
	one or more processors coupled to the memory [see fig. 15, pg. 10, ¶117 lines 18-22, a processing unit “1502”], the memory and the one or more processors configured to [see fig. 15, pg. 10, ¶117 lines 18-22, the processing unit “1502” including the computer-readable storage medium implemented to]: 
	receive [see fig. 2: Step “1”, pg. 4, ¶47 lines 1-6, receive], from a user equipment (UE) [see fig. 2: Step “1”, pg. 4, ¶47 lines 1-6, from UE1], a first message identifying a set of UEs comprising one or more other UEs with which the UE is engaging in sidelink communication [see fig. 2: Step “1”, pg. 4, ¶47 lines 1-6, a “sidelinkUEinformation” message of a first Mobile Network Operator (MNO) indicating UE1 is interested in establishing V2X sidelink communications]; 
	receive [see fig. 2: Step “3”, pg. 4, ¶51 lines 1-3, receive], from the UE [see fig. 2: Step “3”, pg. 4, ¶51 lines 1-3, from UE1], a second message [see fig. 2: Step “3”, pg. 4, ¶51 lines 1-3, measurement results indicating the relative proximity of UE1 to the target SeNB].
	Vutukuri does not explicitly teach receiving a second message “identifying a subset of the set of UEs”; and “identify, based at least in part on the first message and the second message, a loss of a sidelink connection between the UE and a previously-connected UE of the set of UEs”.
	However Chen discloses receiving a second message [see fig. 13: Step “1306”, pg. 32, ¶360 lines 7-13, receiving, from the mobile device, a second sidelink information message] identifying a subset of the set of UEs [see fig. 13: Step “1306”, pg. 29, ¶326 lines 1-20; pg. 32, ¶360 lines 7-13, to acquire both related configuration and other SI for sidelink communication and/or discovery]; and 
	identify [see fig. 13: Step “1306”, pg. 29, ¶326 lines 1-20; pg. 32, ¶360 lines 7-13, when entering a second RRC_CONNECTED state from a RRC_INACTIVE state], based at least in part on the first message and the second message [see fig. 13: Step “1306”, pg. 29, ¶326 lines 1-20; pg. 32, ¶360 lines 7-13, based on the mobile device determining that the mobile device is interested in sidelink transmission (i.e. the second sidelink information message identifying a subset of UEs or (UE1) of the set of UEs or (UE1 and/or UE2) indicating the loss of the sidelink connection)], a loss of a sidelink connection between the UE and a previously-connected UE of the set of UEs [see fig. 13: Step “1306”, pg. 29, ¶326 lines 1-20; pg. 32, ¶360 lines 7-13, an indication for indicating whether the first mobile device needs another SI (i.e. transmitting the second sidelink information message due to loss of sidelink connectivity, as indicated by the RRC INACTIVE state of the terminal)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide receiving a second message “identifying a subset of the set of UEs”; and “identify, based at least in part on the first message and the second message, a loss of a sidelink connection between the UE and a previously-connected UE of the set of UEs” as taught by Chen in the system of Vutukuri for reducing delay and/or signaling overhead for requesting sidelink related system information and configuration [see Chen pg. 2, ¶24 lines 1-6].
	
Regarding Claim 12,
	Vutukuri discloses the method of claim 11 [see fig. 2, pg. 4, ¶46 lines 1-3, a dual connectivity configuration process “200”].
	Vutukuri does not explicitly teach, wherein the loss of the sidelink connection is caused by “a radio link failure” of the sidelink connection.
	However Chen discloses wherein the loss of the sidelink connection is caused by a radio link failure of the sidelink connection [see pg. 15, ¶5.10.4, step “5”, lines 1-3, the PCell at which the UE detected physical layer problems or radio link failure broadcasts “SystemInformationBlockType18” including “commTxPoolExceptional”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the loss of the sidelink connection is caused by “a radio link failure” of the sidelink connection as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 11.

Regarding Claims 13 and 27,
	Vutukuri discloses the base station of claim 26 [see fig. 15, pg. 10, ¶117 lines 1-6, the base station or eNB “1500”].
	Vutukuri does not explicitly teach, wherein “the second message provides an indication that the second message relates to the loss of the sidelink connection”.
	However Chen discloses the second message provides an indication that the second message relates to the loss of the sidelink connection [see fig. 13: Step “1306”, pg. 29, ¶326 lines 1-20; pg. 32, ¶360 lines 7-13, the sidelink information message includes an indication for indicating whether the first mobile device needs another SI or not].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide, wherein “the second message provides an indication that the second message relates to the loss of the sidelink connection” as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 26.

Regarding Claims 14 and 28,
	Vutukuri discloses the base station of claim 27 [see fig. 15, pg. 10, ¶117 lines 1-6, the base station or eNB “1500”].
	Vutukuri does not explicitly teach, wherein the indication indicates that the loss of the sidelink connection is “a radio link failure” of the sidelink connection.
	However Chen discloses wherein the indication indicates that the loss of the sidelink connection is a radio link failure of the sidelink connection [see pg. 15, ¶5.10.4, step “5”, lines 1-3, the PCell at which the UE detected physical layer problems or radio link failure broadcasts “SystemInformationBlockType18” including “commTxPoolExceptional”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the indication indicates that the loss of the sidelink connection is “a radio link failure” of the sidelink connection as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 26.

Regarding Claim 15,
	The combined system of Vutukuri and Chen discloses the method of claim 11 [see fig. 2, pg. 4, ¶46 lines 1-3, the dual connectivity configuration process “200”].
	Vutukuri further discloses wherein the set of UEs are identified by respective layer 2 identifiers [see pg. 5, ¶60 lines 6-12, each UE identity can be one of: Globally Unique Temporary Identifier (GUTI), Temporary Mobile Subscriber Identity (TMSI), International Mobile Subscriber Identity (IMSI), Cell Radio Network Temporary Identifier (CRNTI), ProSe UE ID, ProSe Layer-2 Group ID, V2X UE ID or V2X Layer-2 Group ID].

Regarding Claim 16,
	The combined system of Vutukuri and Chen discloses the method of claim 11 [see fig. 2, pg. 4, ¶46 lines 1-3, the dual connectivity configuration process “200”].
	Vutukuri further discloses wherein the set of UEs includes more than one other UE [see fig. 1, pg. 3, ¶42 lines 1-2, the wireless communication system “100” includes UEs 102a, 104a, 102b, and 104b].

Regarding Claim 17,
	The combined system of Vutukuri and Chen discloses the method of claim 11 [see fig. 2, pg. 4, ¶46 lines 1-3, the dual connectivity configuration process “200”].
	Vutukuri further discloses the first message and the second message are received by radio resource control signaling [see pg. 7, ¶90 lines 2-7, radio resource control (RRC) signalling messages indicate which eNB is responsible for sidelink resource scheduling].

Regarding Claims 18 and 29,
	Vutukuri discloses the base station of claim 26 [see fig. 15, pg. 10, ¶117 lines 1-6, the base station or eNB “1500”].
	Vutukuri does not explicitly teach, wherein “the first message and the second message are sidelink UE information messages”.
	However Chen discloses wherein the first message and the second message are sidelink UE information messages [see pg. 25, ¶273 lines 1-12, transmitting, by a mobile device, a first sidelink information message in a first serving cell, and a second sidelink information message in a second serving cell].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first message and the second message are sidelink UE information messages” as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 26.

Regarding Claims 19 and 30,
	Vutukuri discloses the base station of claim 26 [see fig. 15, pg. 10, ¶117 lines 1-6, the base station or eNB “1500”].
	Vutukuri does not explicitly teach, wherein “the set of UEs is identified in a destination information list field of the first message”, and wherein “the subset is identified in a destination information list field of the second message”.
	However Chen discloses wherein the set of UEs is identified in a destination information list field of the first message [see pg. 31, ¶349 lines 1-6, a second interest indication included in the second sidelink information message indicates the first mobile device is interested in sidelink transmission], and wherein the subset is identified in a destination information list field of the second message [see pg. 31, ¶349 lines 1-6, the second interest indication included in the second sidelink information message is a transmission destination list].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the set of UEs is identified in a destination information list field of the first message”, and wherein “the subset is identified in a destination information list field of the second message” as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 26.

Regarding Claim 20,
	Vutukuri discloses the method of claim 11 [see fig. 2, pg. 4, ¶46 lines 1-3, the dual connectivity configuration process “200”].
	Vutukuri does not explicitly teach, the method further comprising “transmitting, based at least in part on identifying the loss of the sidelink connection, a configuration that identifies one or more resources that the UE is to use for sidelink communication”.
	However Chen discloses the method further comprising transmitting [see fig(s). 6 & 9: Step “6”, pg. 27, ¶306 lines 1-5, transmitting, to the mobile device], based at least in part on identifying the loss of the sidelink connection [see fig. 6: Step “5”, pg. 27, ¶305 lines 1-6, upon sending a sidelink information message (e.g., sidelinkUEInformation) to the network], a configuration that identifies one or more resources that the UE is to use for sidelink communication [see fig(s). 6 & 9: Step “6”, pg. 27, ¶306 lines 1-5, an allocation of transmitting resource pool in a dedicated RRC message (e.g., reconfiguration)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising “transmitting, based at least in part on identifying the loss of the sidelink connection, a configuration that identifies one or more resources that the UE is to use for sidelink communication” as taught by Chen in the system of Vutukuri for the same motivation as set forth in claim 11.

Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469